 1

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE

 5    JOSEPH MICHAEL ALLEN,

 6                                  Plaintiff,             Case No. C19-1507-TSZ

 7           v.
                                                           ORDER DISMISSING CIVIL RIGHTS
 8    BRITTANY WEST, et al.,                               ACTION

 9                                  Defendants.

10

11          The Court, having reviewed the Report and Recommendation of the Honorable Michelle L.

12   Peterson, United States Magistrate Judge, docket no. 8, to which no objections were filed, hereby

13   finds and ORDERS as follows:

14          (1)     The Report and Recommendation is ADOPTED.

15          (2)     Plaintiff’s complaint (docket no. 6) and this action are DISMISSED without

16   prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be

17   granted under 42 U.S.C. § 1983.

18          (3)     This dismissal shall count as a “strike” for purposes of 28 U.S.C. § 1915(g).

19          (4)     The Clerk is directed to send copies of this Order to Plaintiff and to Judge Peterson.

20          DATED this 31st day of January, 2020.

21

22
                                                          A
                                                          Thomas S. Zilly
                                                          United States District Judge
23
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
